DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the phrase “in a surrounding of” is awkward and unclear.  Is it a surrounding portion in which the drainage passage is formed?   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (US 2012/0200118 A1).
Regarding claim 1, Yamagishi et al. disclose a cowl top structure (Fig. 1) comprising a cowl top (Fig. 10, 25 with 26) provided along a lower edge of a front glass (Fig. 1, 17) of a vehicle (Fig. 1, 10) in a vehicle width direction, the cowl top structure comprising:  5a raised section (Fig. 10, 94) formed on an outer end portion of the cowl top; a fragile section (Fig. 10, 81) formed on the raised section; and a drainage passage (Fig. 10, 93 and Fig. 10, 96) formed in a surrounding of the raised section and configured to drain water to an outer side of a vehicle body.  
As to claim 3, Yamagishi et al. disclose wherein the fragile section (81) that is an opening section is covered with a side cover (Fig. 9, 31).  
Regarding claim 4, Yamagishi et al. disclose wherein the raised section (94) comprises an outer wall (Fig. 11, 95) which is outside in the vehicle width direction and which is disposed in a forward/rearward direction of the vehicle body and comprises at least one slit (para. [0088]) formed in the outer wall in the forward/rearward direction of the vehicle body, and 5the slit is continuous with the opening section (para. [0088]).  
As to claim 5, Yamagishi et al. disclose wherein the cowl top (25 and 26) comprises a first water stop rib (Fig. 10, 85) formed on an upper wall of the raised section (94) and abutting an inner surface of the side cover (31).  
Regarding claim 6, Yamagishi et al. disclose wherein the side cover has a shielding section standing up toward a rear end portion (para. [0101]) of an engine hood (Fig. 1, 16).  

Regarding claim 8, Yamagishi et al. disclose wherein the shielding section (Fig. 10, 55) has a 20reinforcement rib (Fig. 11, 64) standing up on a back surface of the shielding section.  
As to claim 11, Yamagishi et al. disclose wherein the cowl top has a front end 10portion fixed to a dash upper lid installed below the cowl top (para. [0066]).  
Regarding claim 12, Yamagishi et al. disclose wherein the side cover is attached to the cowl top through adhesion or engagement (Fig. 1, 20 and para. [0055]).  
As to claim 13, Yamagishi et al. disclose 15wherein the side cover comprises at least one of a locking clip (Fig. 13, 103) and a locking hole (Fig. 10, 72) engageable with a rear outer end portion of the cowl top.  

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo JP-2013023177-A).
Regarding claim 1, Kondo discloses a cowl top structure (Fig. 1, 20) comprising a cowl top (Fig. 1, 21) provided along a lower edge of a front glass (Fig. 1, 17) of a vehicle in a vehicle width direction, the cowl top structure comprising:  5a raised section (Fig. 1, 23) formed on an outer end portion of the cowl top (Fig. 1 illustrates 23 formed on an outer end portion of 21); a fragile section (Fig. 1, top portions of 23a and 23b) formed on the raised section (Fig. 1 illustrates 23a and 23b of the raised section 23 and the third full paragraph on page 5 of the translation discloses that “the raised portion 23 having the mountain-shaped cross section tends to be deformed into a flat cross-sectional shape”, i.e. it is a fragile section); and a drainage passage (Fig. 2, 26) formed in a surrounding of the raised section (23) and 
As to claim 3, Kondo discloses wherein the fragile section (top portions of 23a and 23b) that is an opening section is covered with a side cover (Fig. 2, 22 and Fig. 2 illustrates 22 covering a lower portion of 23a and 23b).
Regarding claim 11, Kondo discloses wherein the cowl top (21) has a front end 10portion (Fig. 1, 18) fixed to a dash upper lid (Fig. 1, 13 with 15) installed below the cowl top.

Allowable Subject Matter
Claims 2, 9-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saeki (US 2016/0082900 A1) discloses a cowl top structure including a main body section and a lower portion joined to a dash panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/March 7, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612